Citation Nr: 1038282	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  97-28 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, including bipolar disorder.  

2.  Entitlement to an increased initial rating for bilateral 
plantar keratomas, each foot separately rated 10 percent 
disabling prior to July 7, 2009 and 20 percent disabling from 
that date.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran's active duty service included the periods from 
August 1985 to August 1991, and from January 1992 to January 
1996.  

This case came before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Veteran testified at Board hearings in September 2000 and 
March 2006.  

In December 2000 and November 2006 the issues were remanded by 
the Board for further development.  


FINDINGS OF FACT

1.  There is competent evidence of a current diagnosis of an 
acquired psychiatric disorder, and also competent medical 
evidence linking the Veteran's acquired psychiatric disorder to 
his military service.

2.  Prior to July 7, 2009, the Veteran's bilateral plantar 
keratomas were not manifested by a moderately severe impairment 
of the feet.  

3.  From July 7, 2009, the Veteran's bilateral plantar keratomas 
are not manifested by a severe impairment of the feet.  




CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder, to 
include bipolar disorder, is established.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for a disability rating in excess of 10 percent 
prior to July 7, 2009 and 20 percent from that date for bilateral 
plantar keratomas have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic 
Code 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran 
claim stem from rating decisions issued prior to enactment of the 
VCAA.  In May 2001 and October 2002, VCAA letters were issued.  
The VCAA letters notified the Veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need for 
the claimant to submit any evidence in his possession that 
pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 1-
2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless.  Although the notice 
provided to the Veteran in May 2001 and October 2002 was not 
given prior to the first AOJ adjudication of the claim, this 
matter was remanded in November 2006, and thereafter, the RO 
issued another VCAA letter to the Veteran in December 2006.  The 
contents of these notices fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial to the 
claimant.  

The December 2006 letter provided the Veteran with notice of the 
types of evidence necessary to establish a disability rating and 
the type of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite 
initial inadequate notice provided to the Veteran, the Board 
finds no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the appellant has been prejudiced thereby).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The evidence of record 
contains the Veteran's post-service VA and private medical 
records.  The evidence of record also contains several reports of 
VA examinations.  The examination reports obtained are thorough 
and contain sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
Veteran, and his representative, have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal, and have not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the adjudication 
of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d. 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.  



Acquired Psychiatric Disorder

Criteria & Analysis

Applicable law provides that service connection will be granted 
if it is shown that the veteran has a current disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone is 
not enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

The Veteran's service treatment records, to include a January 
1989 entry, showed that he apparently had depression.  A separate 
note from the chaplain indicated that the Veteran posed imminent 
harm to others and was in need of a psychiatrist.  

Private treatment records from Dr. S.H. dated in June 1998 
reflect that Dr. S.H. diagnosed bipolar disorder, manic.  

VA outpatient treatment records dated in December 1998 reflect 
that the Veteran was assessed with schizoaffective disorder.  

Private treatment records from Dr. J.F.P. dated in March 1999 
reflect that Dr. J.F.P. diagnosed bipolar disorder, PTSD, and 
anxiety disorder.  

July 2005 treatment records from Dr. K.S. reflect that Dr. K.S. 
opined that the Veteran suffered from undiagnosed and untreated 
bipolar I disorder while in service.  

The Veteran underwent a VA examination in February 2009.  He 
reported anxiety and poor memory.  Following mental status 
examination, the examiner diagnosed mixed bipolar I disorder, 
currently in partial remission.  

A November 2009 VA examination addendum reflects that the 
examiner opined that the Veteran's mental health condition is 
more likely than not related to service.  

The Board finds that there is evidence of an acquired psychiatric 
disorder, i.e., bipolar disorder.  There is also evidence linking 
the Veteran's bipolar disorder to service.  The Veteran is 
entitled to have the benefit of the doubt resolved in his favor, 
and the Board concludes that there is sufficient evidence linking 
the Veteran's current bipolar disorder to his military service.  
See 38 U.S.C.A. § 5107(b).  Therefore, as the medical evidence 
demonstrates a diagnosis of an acquired psychiatric disorder 
related to the Veteran's military service, entitlement to service 
connection for bipolar disorder is granted.  

Bilateral Plantar Keratomas

Criteria & Factual Background

A September 1995 rating decision granted service connection for 
recurrent plantar keratomas and assigned a 10 percent disability 
rating under Diagnostic Code 7819-5284, effective January 5, 
1996.  An August 2009 rating decision assigned a 20 percent 
disability rating effective July 7, 2009.  

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

It should also be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Pursuant to Diagnostic Code 5284, moderate residuals of foot 
injuries are 10 percent disabling, moderately severe residuals of 
foot injuries are rated 20 percent disabling, and severe 
residuals of foot injuries are rated 30 percent disabling.

The Veteran underwent a VA examination in July 1996.  He reported 
that callous formation on the left foot was painful, limiting his 
ability to stand and jog for prolonged periods.  Upon physical 
examination, the left foot had keratoma, tender, nonexudative, 
noncellulitic, hyperkeratotic growth opposite the third toe on 
the plantar surface consistent with the diagnosis of keratoma 
hyperplasia.  A similar less significant lesion was noted on the 
right foot opposite the fourth toe on the plantar surface which 
also showed excessive callous formation.  No pes planus or pes 
cavus was evident.  Arterial pulses in the lower limbs were 
intact.  

The Veteran underwent another VA examination in May 1999.  He 
compared his symptoms to walking on the nerve of the left 
keratoma and walking on the bone of the right keratoma.  He 
reported that symptoms were constant.  He stated that he had at 
least 5 or 6 surgeries on the keratomas with the same response 
and residual side effects of soreness.  

Upon physical examination, there was evidence of moderate callous 
formation on the plantar aspect of the bilateral feet, which were 
moderately tender to touch specifically on the left compared to 
the right.  The Veteran did not have flat foot deformity.  The 
weight bearing alignment of the Achilles tendon was good.  There 
was no evidence of hallux valgus of claw foot deformity.  There 
was evidence of moderate tenderness on the callouses which were 
approximately 2 centimeters by 3 centimeters bilaterally on the 
plantar aspect of the feet.  There were at least 3 on the 
metatarsal phalangeal areas of the second, third and fourth toes 
bilaterally.  The examiner diagnosed bilateral plantar keratomas.  
The examiner noted that the bilateral plantar keratomas were 
tender to palpation, hypersensitive, associated with abnormal 
posture and abnormal antalgic gait favoring the left lower 
extremity.  There was evidence of unusual shoe wear pattern 
bilaterally.  

The Veteran underwent another VA examination in January 2003.  He 
reported pain at rest, as well as with standing and walking.  He 
stated that standing and walking more than 15 minutes worsened 
his symptoms.  He reported symptoms of itching as well as 
crusting and shedding on his feet on a constant basis.  He stated 
that he also used topical creams and razor blades to remove the 
lesions.  

Upon physical examination, there was no evidence of pes planus.  
There was evidence of hammertoe deformities on the left second, 
third and fourth digits.  There was no evidence of hallux valgus.  
There was evidence of tender callous formation on both feet.  The 
size of the calluses were approximately one by one centimeter in 
the metatarsal area.  The percentage of the involvement was 
approximately 3 percent of the unexposed area.  There was 
evidence of atrophy of the plantar padding.  In addition there 
was mild prominence of the fifth metatarsal with mild tenderness 
to palpation.  The examiner diagnosed bilateral recurrent plantar 
keratoma and left hammertoes.  The examiner noted that there was 
no evidence of open ulceration, skin breakdown or drainage.  The 
examiner opined that sedentary type of duty would be the best 
suitable job for the Veteran.  

VA outpatient treatment records dated in October 2006 reflect 
that the Veteran was assessed with degenerative changes of the 
midfoot and ankle region.  In March 2008, the Veteran was 
assessed with calluses, foot pain, and metatarsocuneiform (MCJ) 
arthritis.  In December 2008, the Veteran was assessed with 
onychomycosis, onychocryptosis, intractable plantar keratoses, 
and foot pain.  

The Veteran underwent another VA examination on July 7, 2009.  
Upon physical examination, the arches of the bilateral feet were 
one inch above ground.  There was no tenderness over the heels of 
the feet.  There was no ulceration or discharge.  The skin over 
the heel of the feet showed no calluses.  There were 3 tender 
calluses (hyperkeratotic) over the balls of the right foot one 
centimeter each, proximal to the fourth, third, and second toes.  
There were tender 2 centimeter thickened calluses over the middle 
of ball of the left foot (proximal to the fourth toe).  The 
examiner diagnosed moderately severe bilateral plantar keratoses.  

Analysis

Prior to July 7, 2009

The objective evidence does not support a finding of a moderately 
severe disability.  For example, the May 1999 VA examination 
noted that there was evidence of moderate callous formation on 
the plantar aspect of the bilateral feet and moderate tenderness 
on the callouses which were approximately 2 centimeters by 3 
centimeters bilaterally on the plantar aspect of the feet.  The 
Veteran reported that he had had at least 5 or 6 surgeries on the 
keratomas.  In January 2003, the size of the calluses was one by 
one centimeter in the metatarsal area.  There was evidence of 
hammertoe deformities on the left second, third and fourth 
digits.  Foot pain was noted on examination in 2006.  Overall, 
the level of disability associated with the Veteran's bilateral 
foot disorder is more consistent with moderate, which warrants a 
10 percent evaluation for each foot.  


From July 7, 2009

The objective evidence does not support a finding of a severe 
disability.  On  the July 7, 2009 VA examiner diagnosed 
moderately severe bilateral plantar keratoses.  At that time, 
there were 3 tender calluses over the balls of the right foot, 
one centimeter each.  There were no calluses on the toes and no 
tenderness of the toes.  The diagnosis was moderately severe 
bilateral plantar keratoses.  The current level of disability is 
consistent with moderately-severe residuals of foot injury, 
warranting the assignment of a 20 percent evaluation.  

DeLuca and Extraschedular

As previously noted, when evaluating musculoskeletal disabilities 
on the basis of limitation of motion, functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination is to be considered in the determination of the 
extent of limitation of motion.  38 C.F.R. § 4.40, 4.45, 4.59 
(2003); DeLuca, 8 Vet. App. at 204-07.  The Board notes that the 
Veteran has reported painful calluses on his feet since service.  
The Board finds, however, that the present disability ratings 
take into consideration the Veteran's complaints of foot pain, 
thus, the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not 
provide a basis for increased ratings.  See DeLuca, 8 Vet. App. 
at 204-07.

There is a preponderance of the evidence against a finding that 
the criteria for increased initial disability ratings have been 
met.  The Veteran may always advance a claim for an increased 
rating should the severity of his disability increase in the 
future.

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  In this regard, the Board finds that there has been 
no showing by the Veteran that his service connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  For example, 
the January 2003 VA examiner opined that the Veteran was capable 
of sedentary type of duty.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application of 
the regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for an acquired psychiatric disorder is 
granted.  

Increased initial ratings for bilateral plantar keratomas, each 
foot separately rated 10 percent disabling prior to July 7, 2009 
and 20 percent disabling from that date, are denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


